IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 86 MM 2022
                                                 :
                      Petitioner                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 JOSEPH BERNARD FITZPATRICK, III,                :
                                                 :
                      Respondent                 :


                                         ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. The Commonwealth is allotted

five days in which to file the already-prepared Petition for Allowance of Appeal.